 



Exhibit 10.1
March 3, 2008
Variable Term Accelerated Share Repurchase Transaction
To:
EnPro Industries, Inc.
5605 Carnegie Boulevard, Suite 500
Charlotte, North Carolina 28209
From:
Credit Suisse International
One Cabot Square
London E14 4QJ
England
Dear Sirs:
This letter agreement (this “Confirmation”) confirms the terms and conditions of
the accelerated share repurchase transaction (the “Transaction”) entered into
between EnPro Industries, Inc. (“Counterparty”) and Credit Suisse International
(“CSI”), represented by Credit Suisse, New York branch (“Agent”) as its agent,
on the Trade Date specified below. This Confirmation constitutes a
“Confirmation” under the Agreement specified below.

1.   The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) (as published by the International
Swaps and Derivatives Association, Inc.) are incorporated into this
Confirmation. References herein to a “Transaction” shall be deemed to be
references to a “Share Forward Transaction” for purposes of the Definitions.
This Confirmation evidences a complete binding agreement between Counterparty
and CSI as to the terms of this Transaction.       This Confirmation shall
supplement, form a part of, and be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency – Cross Border), as
if, on the Trade Date hereof, CSI and Counterparty had executed that agreement
(but without any Schedule other than the provisions in Section 15 of this
Confirmation), and for the avoidance of doubt, this Transaction shall be the
only transaction under the Agreement. In the event of any inconsistency between
the Definitions and the Agreement, the Definitions will govern. In the event of
any inconsistency between this Confirmation, on the one hand, and the
Definitions or the Agreement, on the other hand, this Confirmation will govern.
  2.   The following terms and conditions shall govern the Transaction:

General Terms:

     
     Trade Date:
  March 3, 2008

1



--------------------------------------------------------------------------------



 



     
     Commencement Date:
  A Scheduled Trading Day following March 3, 2008 and before or on May 6, 2008,
as notified by Counterparty to CSI in writing on such Commencement Date;
provided that if the Commencement Date occurs on a Scheduled Trading Day after
March 14, 2008, and (i) the product of (x) the closing price of Shares on the
Exchange on such Commencement Date and (y) the Number of Shares minus (ii) the
Prepayment Amount is (A) a positive number, then Counterparty shall pay to CSI
in USD such amount on such Commencement Date, or (B) a negative number, then CSI
shall pay to Counterparty in USD the absolute value of such amount on such
Commencement Date.
 
   
     Buyer:
  Counterparty
 
   
     Seller:
  CSI
 
   
     Shares:
  The common stock, par value $0.01 of Counterparty (sometimes also referred to
as the “Issuer”).
 
   
     Price Adjustment Period
   
Termination Date:
  The earlier of:
 
 
(i)     the Scheduled Termination Date; and
 
   
 
 
(ii)    the Scheduled Trading Day immediately preceding the Accelerated
Termination Date.
 
   
     Scheduled Termination Date:
  August 29, 2008
 
   
     Accelerated Termination Date:
  Any Exchange Business Day after June 30, 2008 and prior to the Scheduled
Termination Date that is so designated by CSI by written notice to Counterparty
of its intention to terminate the Price Adjustment Period (it being understood
that such notice may be given on the Accelerated Termination Date).
 
   
     Price Adjustment Period:
  The period commencing on and including the Scheduled Trading Day immediately
following the Commencement Date and ending on and including the Price Adjustment
Period Termination Date.

2



--------------------------------------------------------------------------------



 



Initial Settlement:

     
     Prepayment:
  Applicable.
 
   
     Prepayment Amount:
  USD49,999,989
 
   
     Prepayment Date(s):
  The third Clearance System Business Day after the Trade Date and March 10,
2008. On each Prepayment Date, CSI shall deliver a number of Shares equal to 50%
of the Number of Shares to Counterparty in accordance with Section 9.4 of the
Definitions (with the Prepayment Date deemed to be a “Settlement Date” for
purposes of such Section 9.4), against payment by Counterparty of 50% of the
Prepayment Amount.
 
   
     Number of Shares:
  1,693,193
 
   
     Exchange:
  New York Stock Exchange
 
   
     Related Exchange(s):
  All Exchanges

Final Settlement:

     
     Cash Settlement:
  If Counterparty has not elected Net Share Settlement in accordance with the
“Net Share Settlement” provisions below, then (i) if the Cash Settlement Payment
Amount is positive, CSI shall pay to Counterparty an amount in cash equal to the
Cash Settlement Payment Amount; and (ii) if the Cash Settlement Payment Amount
is negative, Counterparty shall pay to CSI an amount in cash equal to the
absolute value of the Cash Settlement Payment Amount, each on the Cash
Settlement Payment Date.
 
   
     Cash Settlement Payment Date:
  The third Currency Business Day following the Price Adjustment Period
Termination Date.
 
   
     Cash Settlement Payment Amount:
  An amount equal to (i) the Prepayment Amount, as adjusted pursuant to the
provisions of “Commencement Date” minus (ii) the product of the Average
Reference Price and the Number of Shares.

3



--------------------------------------------------------------------------------



 



     
Net Share Settlement:
  If Counterparty, by written notice to CSI prior to the opening of trading on
the fifth Scheduled Trading Day before the Scheduled Termination Date (or, in
the case of an Accelerated Termination Date, immediately following receipt of
notice from CSI of the designation of such Accelerated Termination Date) elects
that Net Share Settlement shall apply, then:
 
   
 
 
(i)   If the Cash Settlement Payment Amount (calculated as if Cash Settlement
applied) is positive, then CSI shall deliver to Counterparty a number of Shares
(the “CSI Share Delivery Amount”) equal to (x) the Cash Settlement Payment
Amount divided by (y) the arithmetic average of the Daily 10b-18 VWAP Prices for
each Valuation Date during the Share Settlement Pricing Period. With respect to
any Shares delivered by CSI pursuant hereto, the Representation and Agreement
contained in Section 9.11 of the Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of the Shares. “Share Settlement Pricing Period”
means a number of Valuation Dates not exceeding 20 valuation Dates, as specified
by CSI following receipt by CSI of the notice described herein, commencing on
the Scheduled Trading Day immediately following the Price Adjustment Period
Termination Date.
 
   
 
 
(ii)  If the Cash Settlement Payment Amount (calculated as if Cash Settlement
applied) is negative, then Counterparty shall deliver to CSI a number of Shares
(the “Counterparty Share Delivery Amount”) in accordance with provisions of
Annex A; provided, in no event shall Counterparty be required to deliver more
than 2,539,789 Shares (as such number may be adjusted for stock splits or
similar events) or as otherwise agreed by the parties.

4



--------------------------------------------------------------------------------



 



     
     Settlement Date:
  The third Exchange Business Day following (i) the Price Adjustment Period
Termination Date if Counterparty Share Delivery Amount is to be delivered, and
(ii) the last day of the Share Settlement Pricing Period if CSI Share Delivery
Amount is to be delivered.
 
   
     Daily Share Reference Price:
  For each Valuation Date, (a) the 10b-18 volume-weighted average price per
Share on the Exchange on such day as published on Bloomberg Page “NPO <Equity>
AQR SEC” (the “Daily 10b-18 VWAP Price”) or any successor page thereto, or if
such price is not so reported on such Valuation Date for any reason, as
reasonably determined by the Calculation Agent, minus (b) the Daily Reference
Price Adjustment specified in Schedule I.
 
   
 
   
     Average Reference Price:
  The arithmetic average of the Daily Share Reference Prices for each Valuation
Date during the Price Adjustment Period.
 
   
     Valuation Date:
  Any Scheduled Trading Day that is not a Valuation Disruption Day.
 
   
     Valuation Disruption Day:
  Any Scheduled Trading Day (i) that is a Disrupted Day or a day designated by
CSI as a Valuation Disruption Day pursuant to Section 5.6 or Section 7 hereof;
or (ii) on which CSI or its affiliates (collectively, “CS”) reasonably determine
that it would be appropriate, in light of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by CS), for CS to refrain from purchasing Shares in
connection with this Transaction or to purchase fewer than the number of Shares
that it would otherwise purchase in connection with this Transaction on such
day.
 
   
 
  For each Valuation Disruption Day, CSI may, by written notice to Counterparty,
extend the Price Adjustment Period or the Share Settlement Pricing Period, as
applicable, by an additional Valuation Date; provided however, if the extension
relates to clause (ii) in the paragraph immediately above, CSI shall not
communicate to Counterparty the reason for such extension in the written notice.

5



--------------------------------------------------------------------------------



 



     
 
  If any Scheduled Trading Day is a Disrupted Day in the Price Adjustment Period
or the Share Settlement Pricing Period, as the case may be, the Calculation
Agent may, in good faith, reasonably determine whether (i) such Disrupted Day is
a Disrupted Day in full, in which case the Daily 10b-18 VWAP Price for such
Disrupted Day may not be included for purposes of determining the Average
Reference Price or the CSI Share Delivery Amount, as applicable, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the Daily 10b-18
VWAP Price for such Disrupted Day may be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weighting of the Daily 10b-18
VWAP Price for the relevant Scheduled Trading Days during the Price Adjustment
Period or the Share Settlement Pricing Period, as the case may be, may be
adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Average Reference Price or the CSI Share Delivery
Amount, as applicable, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. “Rule 10b-18 eligible transactions” shall mean
trades that are reported during the period of time during which Counterparty
could purchase the Shares under Rule 10b-18(b)(2) and are effected pursuant to
the conditions of Rule 10b-18(b)(3), each under the Exchange Act (as defined
below).
 
   
 
  In addition, the occurrence of a Disrupted Day, whether in part or in full,
during the Price Adjustment Period shall be a Potential Adjustment Event under
the Definitions.
 
   
     Market Disruption Event:
  Section 6.3(a) of the Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: “(ii) an Exchange Disruption at
any time prior to the relevant Valuation Time on the relevant Valuation Date,
or” and inserting immediately following clause (iii) thereof the following: “;
in each case that the Calculation Agent determines is material.”
 
   
     Calculation Agent:
  CSI
 
   
     Credit Support Documents:
  None

6



--------------------------------------------------------------------------------



 



Share Adjustments:

     
     Method of Adjustment:
  Calculation Agent Adjustment; provided that in respect of the occurrence of
any Disrupted Day or partial Disrupted Days, references to the “diluting or
concentrative effect on the theoretical value of the relevant Shares” in
Section 11.2(c) of the Definitions shall be deemed deleted and the Calculation
Agent shall make adjustments to any variable relevant to the exercise,
settlement, payment or other terms of the Transaction as the Calculation Agent
determines appropriate to account for the effect of the Disrupted Day on the
theoretical value of the Transaction.

Extraordinary Events:

     
     New Shares:
  In the definition of New Shares in Section 12.1(i) of the Definitions, the
text in clause (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or
their respective successors)”.
 
   
     Consequences of Merger Events:
   
 
   
     (a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
     (b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
     (c) Share-for-Combined:
  Component Adjustment
 
   
          Determining Party:
  CSI
 
   
     Tender Offer:
  Applicable
 
   
     Consequences of Tender Offer:
   
 
   
     (a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
     (b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
     (c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
          Determining Party:
  CSI

7



--------------------------------------------------------------------------------



 



     
     Nationalization, Insolvency or
      Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that
Section 12.6(a)(iii) of the Definitions shall be amended by replacing the
phrase, “an Exchange or quotation system located in the same country as the
Exchange (or, where the Exchange is within the European Union, in any member
state of the European Union)” with the phrase, “any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors)”; if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

     
     (a) Change-in-Law:
  Applicable
 
   
     (b) Insolvency Filing:
  Applicable
 
   
     (c) Hedging Disruption:
  Applicable
 
   
     (d) Loss of Stock Borrow:
  Applicable
 
   
          Maximum Stock Loan Rate:
  2.5%
 
   
     (e) Increased Cost of Stock Borrow:
  Applicable
 
   
          Initial Stock Loan Rate:
  0.8%
 
   
Determining Party:
  CSI
 
   
Additional Termination Event:
  CSI may designate any Scheduled Trading Day as an Early Termination Date with
respect to the Transaction if Counterparty, at any time prior to final
settlement of this Transaction, (i) alters the amount per share or frequency of
its ordinary cash dividend on the Shares, or (ii) declares any dividend other
than an ordinary cash dividend on the Shares. In either such case, this
Transaction shall be the sole Affected Transaction and Counterparty shall be the
sole Affected Party.

8



--------------------------------------------------------------------------------



 



     
Non-Reliance/ Agreements and Acknowledgments Regarding Hedging Activities/
Additional Acknowledgments:
  Applicable

3.   Share Settlement:   3.1   Upon (x) the occurrence or effective designation
of an Early Termination Date in respect of the Transaction or (y) the occurrence
of an Extraordinary Event that results in the cancellation or termination of the
Transaction pursuant to Section 12.2, 12.3, 12.6 or 12.9 of the Definitions (any
such event as described in clause (x) or (y) above, an “Early Termination
Event”) (except, in the case of clause (y), an Extraordinary Event that is a
Nationalization, Insolvency, a Merger Event or a Tender Offer, in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if one party would owe any amount to the other party pursuant
to Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Definitions (any such amount, a “Payment
Amount”), then on the date on which any Payment Amount is due, in lieu of any
payment or delivery of such Payment Amount, Counterparty may elect, by prior
written notice to CSI, that the party owing such amount shall deliver to the
other party a number of Shares (or, in the case of a Merger Event, Tender Offer,
Nationalization or Insolvency, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Extraordinary Event (each such unit, an “Alternative
Termination Delivery Unit” and, the securities or property comprising such unit,
“Alternative Termination Property”)) with a value equal to the Payment Amount
based on the market value of the Shares (or such Alternative Termination
Property) as of the Early Termination Date or the date as of which the
Cancellation Amount is determined, as the case may be, as determined by the
Calculation Agent; provided that in determining the composition of any
Alternative Termination Delivery Unit, if the relevant Extraordinary Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.   3.2
  Notwithstanding anything to the contrary in this Confirmation, Counterparty
acknowledges and agrees that, on any day, to the extent (but only to the extent)
that transactions in Shares (or any other class of voting securities of
Counterparty) would result in the ultimate parent entity of CSI directly or
indirectly beneficially owning (as such term is defined for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
at any time on such day in excess of 9.0% of the outstanding Shares or any other
class of voting securities of Counterparty, (a) CSI shall not be obligated to
deliver or receive any Shares to or from Counterparty, (b) Counterparty shall
not be entitled to receive any Shares from CSI on such day, and (c) any
purported receipt or delivery of Shares shall be void and have no effect.      
If, on any day, any delivery or receipt of Shares by CSI is not made, in whole
or in part, as a result of this provision, the respective obligations of
Counterparty and CSI to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as practicable after CSI determines, in a commercially

9



--------------------------------------------------------------------------------



 



    reasonable manner, that such receipt or delivery would not result in its
ultimate parent entity directly or indirectly beneficially owning in excess of
9.0% of the outstanding Shares or any other class of voting securities of
Counterparty.   4.   Additional Agreements of the Parties:   4.1   For the
avoidance of doubt, the last sentence of the first paragraph of 6(e) of the
Agreement shall not apply with respect to this Transaction.   4.2   CSI agrees
that in the event of the bankruptcy of Counterparty, CSI shall not have rights
or assert a claim that is senior in priority to the rights and claims available
to the shareholders of the common stock of Counterparty; provided, however, that
nothing herein shall limit or shall be deemed to limit CSI’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Transaction; and provided further that in
pursuing a claim against Counterparty in the event of a bankruptcy, insolvency
or dissolution with respect to Counterparty, CSI’s rights hereunder shall rank
on a parity with the rights of a holder of Shares enforcing similar rights under
a contract involving Shares.   4.3   The parties acknowledge that this
Transaction is not secured by any collateral that would otherwise secure the
obligations of Counterparty hereunder.   4.4   The parties agree and acknowledge
that CSI is a “financial institution,” “swap participant” and/or “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that CSI is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.   5.   CS Share Purchases:  
5.1   Any purchases or sales of Shares by CS will be conducted independently of
Counterparty. The timing of any CS purchases or sales of Shares, the number of
Shares thus purchased or sold on any day, the price paid or received per Share
for any CS purchases or sales of Shares and the manner in which any CS purchases
or sales of Shares are made, including without limitation whether such CS
purchases or sales are made on any securities exchange or privately, shall be
within the sole discretion of CS.



10



--------------------------------------------------------------------------------



 



5.2   From the date hereof to the Price Adjustment Period Termination Date or
the last day of the Share Settlement Pricing Period, as the case may be,
Counterparty shall not, and shall cause its “affiliated purchasers” (as defined
in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) not to, directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares, except through Credit Suisse
Securities (USA) LLC. However, the foregoing shall not limit Counterparty’s
ability (or the ability of any “agent independent of the issuer” (as defined in
Rule 10b-18)), pursuant to any plan (as defined in Rule 10b-18) of Counterparty,
to re-acquire Shares in connection with any equity transaction related to such
plan or otherwise restrict Counterparty’s ability to repurchase Shares under
privately negotiated transactions with any of its employees, officers, directors
or affiliates, so long as any such re-acquisition or repurchase does not
constitute a “Rule 10b-18 Purchase” (as defined in Rule 10b-18).   5.3   From
the date hereof to the Price Adjustment Period Termination Date and on any day
during the Share Settlement Pricing Period, Counterparty will effect all of its
purchase transactions in Shares through Credit Suisse Securities (USA) LLC.  
5.4   Upon request by CSI, Counterparty shall, at least one day prior to the
first day of the Price Adjustment Period, notify CSI of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Price Adjustment Period and during the calendar week in which
the first day of the Price Adjustment Period occurs (“Rule 10b-18 purchase”,
“blocks” and “affiliated purchaser” each being used as defined in Rule 10b-18).
  5.5   Neither Counterparty nor any of its affiliates shall take any action
that would cause any CS purchases of Shares in connection with this Transaction
not to meet the requirements of the safe harbor provided by Rule 10b-18 under
the Exchange Act if such purchases were made by Counterparty.   5.6  
Notwithstanding anything to the contrary herein or in the Definitions, on any
day on which Counterparty makes, or expects to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of a Merger Transaction or
a potential Merger Transaction:

  (a)   Counterparty shall notify CSI of such Merger Transaction or potential
Merger Transaction prior to the opening of trading in the Shares on such day;  
  (b)   Counterparty shall promptly notify CSI following any such announcement
that such announcement has been made, and shall promptly provide CSI with
written notice specifying (i) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through CS, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding the Announcement Date. Such written notice shall be
deemed to be a

11



--------------------------------------------------------------------------------



 



      certification by Counterparty to CSI that such information is true and
correct. Counterparty understands that CSI will use this information in
calculating the trading volume for purposes of Rule 10b-18; and     (c)   CSI
may in its good faith sole discretion, if it determines the resulting reduction
in permissible volume of Rule 10b-18 purchases to be material, designate one or
more Scheduled Trading Days in the period from and including the public
announcement thereof to and including the earlier of the completion of such
transaction or the completion of the vote by target shareholders to be Disrupted
Days, and extend the Price Adjustment Period or the Share Settlement Pricing
Period, as the case may be, by the number of Disrupted Days so designated.

    For the avoidance of doubt, “Merger Transaction” in this Section 5.6 means
any merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).   5.7   Counterparty acknowledges that:

  (a)   during the term of the Transaction, CSI and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish or adjust
its hedge position with respect to the Transaction;     (b)   CSI and its
affiliates may also be active in the market for the Shares other than in
connection with hedging activities in relation to the Transaction;     (c)   CSI
shall make its own determination as to whether, when or in what manner any
hedging or market activities in Counterparty’s securities shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Average Reference Price and Daily 10b-18 VWAP Price;  
  (d)   any market activities of CSI and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Average Reference Price and Daily 10b-18 VWAP Price, each in a manner that may
be adverse to Counterparty; and     (e)   the Transaction is a transaction in
which it has granted CSI an option; CSI may purchase shares for its own account
at an average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the Transaction.

6.   Indemnification and Contribution:   6.1   Indemnification by Counterparty:
      Counterparty agrees to indemnify and hold harmless CSI, its affiliates,
their respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSI or its affiliates within the
meaning of either the Securities Act or the

12



--------------------------------------------------------------------------------



 



    Exchange Act against, and Counterparty agrees that no indemnified party
shall have any liability to Counterparty or any of its affiliates, officers,
directors, or employees for, any losses, claims, damages, liabilities (whether
direct or indirect, in contract, tort or otherwise) or expenses, joint or
several, to which any indemnified party may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages, liabilities or
expenses (or actions, claims, investigations or proceedings in respect thereof,
whether commenced or threatened) (i) arise out of or relate to (A) actions or
failures to act by Counterparty or (B) actions or failures to act by an
indemnified party with the consent of, upon the direction of, or with the
knowledge of Counterparty or (ii) otherwise arise out of or relate to the
Transaction. Counterparty will not be liable under this Section 6.1 to the
extent that any loss, claim, damage, liability or expense is found in a final
and nonappealable judgment by a court to have resulted primarily from the gross
negligence or willful misconduct of CSI. Counterparty agrees to reimburse
promptly each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damages, liability, expense or action. This indemnity agreement will be
in addition to any liability which Counterparty may otherwise have.   6.2  
Contribution:       If the indemnification provided for above is unavailable to
any indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then Counterparty, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSI on the other in connection with
the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations.
The relative fault of Counterparty on the one hand and CSI on the other shall be
determined by reference to, among other considerations, whether the misstatement
or alleged misstatement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by Counterparty or by
CSI and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The parties agree that it would not be just and
equitable if contribution pursuant to this Section 6.2 were determined by a
method of allocation that does not take account of the equitable considerations
referred to in this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.   7.   Distribution Event:       Counterparty represents that
it is not engaged as of the Trade Date in a distribution, as such term is used
in Regulation M under the Exchange Act (a “Distribution”). If, on any day

13



--------------------------------------------------------------------------------



 



    prior to the second Scheduled Trading Day immediately following the last day
of the later of the Price Adjustment Period and the Share Settlement Pricing
Period, Counterparty or any of its affiliates or agents makes a Distribution of
Shares or any security for which the Shares are a reference security (as defined
in Regulation M) that would, in the view of CSI, preclude Counterparty from
purchasing Shares or cause any such purchases to violate any law, rule or
regulation, Counterparty shall provide to CSI at least one Scheduled Trading
Day’s notice of such Distribution and use reasonable efforts to cause such
Distribution to be completed or otherwise terminated as soon as reasonably
practicable given the circumstances of the Distribution. CSI may, in its good
faith sole discretion, designate such day a Disrupted Day and, in connection
with such designation, extend the Price Adjustment Period or the Share
Settlement Pricing Period, as the case may be, by one Valuation Day for each day
that such Distribution continues.   8.   Additional Representations and
Warranties of Counterparty:       Counterparty hereby represents and warrants to
CSI that:   (a)   It has entered into this Transaction

  (i)   in connection with a duly authorized Share repurchase program, which
program shall be publicly announced on the date hereof; and     (ii)   solely
for the purposes stated in such public disclosures.

(b)   As of the Commencement Date and the date, if any, as of which Counterparty
elects that “Net Share Settlement” shall apply, it has complied with all
applicable law, rules and regulations in connection with disclosure of all
material information with respect to its business, operations or condition
(financial or otherwise), and has filed such disclosure as required.   (c)   As
of the Commencement Date and the date, if any, as of which Counterparty elects
that “Net Share Settlement” shall apply, all reports and other documents filed
by Counterparty with the Securities and Exchange Commission pursuant to the
Exchange Act, when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading. As of each such date, Counterparty is not in
possession of any material nonpublic information regarding Counterparty or the
Shares.   (d)   Any purchases made by CS during the Price Adjustment Period and
the Share Settlement Pricing Period will be made by CS as principal (and not as
an agent of Counterparty) and will be proprietary in nature and not for the
benefit or pursuant to the direction of Counterparty. Without limiting the
generality of the foregoing, during the Price Adjustment Period and the Share
Settlement Pricing Period, the parties agree that they will not communicate in
any way regarding CS’s purchases. The parties further agree that

14



--------------------------------------------------------------------------------



 



    during the Price Adjustment Period and the Share Settlement Pricing Period,
(i) Counterparty and its agents or representatives shall not have, and shall not
attempt to exert, any influence over how, when or whether CS effects purchases
of Shares; and (ii) they intend for this Confirmation to constitute a binding
contract satisfying the requirements of Rule 10b-5(1)(C) under the Exchange Act.
Counterparty is entering into this Transaction in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws,
including, without limitation, Rule 10b-5 under the Exchange Act. Counterparty
has not entered into or altered any hedging transaction relating to the Shares
corresponding to or offsetting the Transaction. Counterparty represents and
warrants that it has consulted with its own advisors as to the legal aspects of
its adoption and implementation of this Confirmation under Rule 10b5-1.
Counterparty acknowledges and agrees that any modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” under Rule 10b5-1(c).

(e)   Counterparty is, and shall be as of the date of any payment or delivery by
Counterparty hereunder, solvent and able to pay its debts as they come due, with
assets having a fair value greater than liabilities and with capital sufficient
to carry on the businesses in which it engages.   (f)   Counterparty is not
currently prohibited by law, contract or otherwise from purchasing Shares in a
number equal to the Number of Shares during the term of this Transaction.   (g)
  Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.  
(h)   Upon CSI’s request, Counterparty shall, prior to the date hereof, deliver
to CSI a resolution of Counterparty’s board of directors authorizing the
transaction and such other certificate or certificates that CSI may reasonably
require.   9.   Additional Covenants of Counterparty:       Counterparty shall
not at any time prior to the termination of this Transaction communicate,
directly or indirectly, any material nonpublic information concerning itself or
the Shares or purchases or sales of Shares by CS to any Relevant CSI Personnel.
For purposes hereof, “Relevant CSI Personnel” means any employee of CS, except
employees that CSI has notified Counterparty in writing are not Relevant CSI
Personnel.   10.   U.S. Private Placement Representations:       As this
Transaction constitutes, or may constitute, the sale by CSI to Counterparty of a
security or securities (as defined in the Securities Act), in addition to the
representations contained in Section 3 of the Agreement, Counterparty hereby
represents to CSI, in accordance with Section 3 of the Agreement, as follows:

15



--------------------------------------------------------------------------------



 



    (a) Counterparty is acquiring such securities for its own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in any such securities
acquired by Counterparty;       (b) Counterparty represents and warrants that it
qualifies as an “eligible contract participant” as that term is defined in the
U.S. Commodity Exchange Act, as amended, and is a “qualified investor” as that
term is defined in the Exchange Act;       (c) Counterparty is not, as of the
date hereof, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;       (d)
Counterparty understands that the offer and sale by CSI of such securities are
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(2) thereof. In furtherance thereof, Counterparty represents and
warrants that (i) it has the financial ability to bear the economic risk of its
investment and has adequate means of providing for its current needs and other
contingencies, (ii) it is experienced in investing in options and similar
instruments and has determined that such securities are a suitable investment
for it, (iii) it is an institution that qualifies as an “accredited investor” as
that term is defined in Regulation D under the Securities Act; and       (e)
Counterparty has been given the opportunity to ask questions of, and receive
answers from, CSI concerning the terms and conditions of such securities and
concerning the financial condition and business operations of CSI and has been
given the opportunity to obtain such additional information necessary in order
for Counterparty to evaluate the merits and risks of purchase of such securities
to the extent CSI possesses such information or can acquire it without
unreasonable effort or expense.       Counterparty hereby acknowledges that it
understands and agrees that disposition of any such securities is restricted
under the Agreement, the Securities Act and state securities laws. For example,
such Securities have not been registered under the Securities Act or under the
securities laws of certain states and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless they have been registered under the
Securities Act and under the applicable laws of such states or an exemption from
such registration is available.   11.   Transfer:       Notwithstanding anything
to the contrary in the Agreement, CSI may assign or transfer its rights or
obligations under this Transaction, in whole or in part, to any of its
affiliates without the prior written consent of Counterparty, provided that the
senior unsecured debt rating (“Credit Rating”) of such affiliate (or any
guarantor of its obligations under the transferred Transaction) is equal to or
greater than the Credit Rating of CSI, as specified by S&P or Moody’s, at the
time of such assignment or transfer.

16



--------------------------------------------------------------------------------



 



12.   Account Details:       Payments to CSI:                To be advised      
Payments to Counterparty: To be advised

13.   Governing Law; Waiver of Jury Trial:   13.1   The Agreement and this
Confirmation, and all disputes arising out of or in connection with the
Agreement and this Confirmation or the subject matter hereof, will be governed
by and construed in accordance with the laws of the State of New York without
reference to choice of law doctrine and each party hereby submits to the
non-exclusive jurisdiction of the Courts of the State of New York or the U.S.
federal courts in each case located in the Borough of Manhattan in New York
City.   13.2   CSI and Counterparty hereby irrevocably waive any and all right
to trial by jury in any legal proceeding arising out of or related to the
Agreement, this Confirmation or the Transaction contemplated hereby.   14.   Tax
Disclosure:       Notwithstanding any provision in this Confirmation, in
connection with Section 1.6011-4 of the Treasury Regulations, the parties hereby
agree that each party (and each employee, representative, or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
U.S. tax treatment and U.S. tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.   15.   Additional Elections:

  (a)   The Termination Currency shall be U.S. dollars.     (b)   For purposes
of Section 6(e) of the Agreement, Second Method and Loss shall apply.     (c)  
The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Counterparty and CSI. “Specified Entity” for purposes of Section 5(a)(vi) of
the Agreement shall mean all Affiliates. The “Threshold Amount” shall be
$5,000,000 with respect to Counterparty and the lesser of 3% of CSI’s
shareholders’ equity and $500,000,000 with respect to CSI.     (d)   The “Credit
Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA Master Agreement
shall apply to CSI and Counterparty.

17



--------------------------------------------------------------------------------



 



  (e)   The “Automatic Early Termination” provision of Section 6(a) of the ISDA
Master Agreement shall not apply to CSI and will not apply to Counterparty.

16. Role of Agent:
Credit Suisse, New York branch, in its capacity as Agent will be responsible for
(A) effecting this Transaction, (B) issuing all required confirmations and
statements to CSI and Counterparty, (C) maintaining books and records relating
to this Transaction in accordance with its standard practices and procedures and
in accordance with applicable law and (D) unless otherwise requested by
Counterparty, receiving, delivering, and safeguarding Counterparty’s funds and
any securities in connection with this Transaction, in accordance with its
standard practices and procedures and in accordance with applicable law.

  (a)   Agent is acting in connection with this Transaction solely in its
capacity as Agent for CSI and Counterparty pursuant to instructions from CSI and
Counterparty. Agent shall have no responsibility or personal liability to CSI or
Counterparty arising from any failure by CSI or Counterparty to pay or perform
any obligations hereunder, or to monitor or enforce compliance by CSI or
Counterparty with any obligation hereunder, including, without limitation, any
obligations to maintain collateral. Each of CSI and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of this Transaction. Agent shall
otherwise have no liability in respect of this Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.     (b)  
Any and all notices, demands, or communications of any kind relating to this
Transaction between CSI and Counterparty shall be transmitted exclusively
through Agent at the following address:         Credit Suisse, New York branch
Eleven Madison Avenue
New York, NY 10010-3629         For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213         For all other
communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886
    (c)   The date and time of the Transaction evidenced hereby will be
furnished by the Agent to CSI and Counterparty upon written request.     (d)  
CSI and Counterparty each represents and agrees (A) that this Transaction is not
unsuitable for it in the light of such party’s financial situation, investment
objectives and needs and (B) that it is entering into this Transaction in
reliance upon such tax, accounting, regulatory, legal and financial advice as it
deems necessary and not upon any view expressed by the other or the Agent.

18



--------------------------------------------------------------------------------



 



  (e)   CSI is regulated by The Securities and Futures Authority and has entered
into this Transaction as principal. The time at which this Transaction was
executed will be notified to Counterparty (through the Agent) on request.

19



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

                  Yours sincerely,    
 
                CREDIT SUISSE INTERNATIONAL    
 
           
 
  By:   /s/ James Jay Jaxon
 
   
 
  Name:   James Jay Jaxon    
 
  Title:   Director    
 
           
 
  By:   /s/ Steven Winnert
 
   
 
  Name:   Steven Winnert    
 
  Title:   Managing Director    
 
                CREDIT SUISSE, NEW YORK BRANCH, AS AGENT FOR CREDIT SUISSE
INTERNATIONAL    
 
           
 
  By:   /s/ Christy Grant
 
   
 
  Name:   Christy Grant    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Anthony Fisher
 
   
 
  Name:   Anthony Fisher    
 
  Title:   Vice President    

Agreed to as of the date first above written.
ENPRO INDUSTRIES, INC.

         
By:
  /s/ Robert D. Rehley    
Name:
 
 
Robert D. Rehley    
Title:
  Vice President and Treasurer    
 
       
By:
  /s/ Robert P. McKinney    
Name:
 
 
Robert P. McKinney    
Title:
  Assistant Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          Daily Reference Price Adjustment:   USD0.425 per Share    

Schedule I-1

 



--------------------------------------------------------------------------------



 



ANNEX A
Share Delivery Conditions
If Counterparty has elected to deliver the Counterparty Share Delivery Amount or
has elected to deliver Shares in lieu of the Payment Amount under Section 3.1,
1. Counterparty shall elect whether Registered Offering or Exempt Offering shall
be the offering method by which the Shares will be sold by CSI:
     (i) If Registered Offering is elected, then Shares shall be sold by CSI
only pursuant to an effective Registration Statement. Counterparty may elect
Registered Offering only if all of the following conditions are met:
     (a) a registration statement covering public resale of such Shares by CSI
(the “Registration Statement”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission under the Securities Act on
or prior to the Price Adjustment Period Termination Date (or, with respect to
Shares delivered pursuant to Section 3 of the Confirmation, the Merger Date, the
Tender Offer Date or the date of the occurrence of the Insolvency, Delisting or
the Early Termination Date (as the case might be)) (the “Registration Date”),
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Shares (including any prospectus supplement
thereto, the “Prospectus”) shall have been delivered to CSI, in such quantities
as CSI shall reasonably have requested, on or prior to the Registration Date;
     (b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSI;
     (c) as of or prior to the Registration Date, CSI and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to CSI,
in its discretion;
     (d) an opinion of counsel for Counterparty and a “cold comfort” letter
signed by the independent public accountants who have issued a report on
Counterparty’s financial statements included in such Registration Statement
shall have been delivered to CSI or its affiliates before [ ], each addressed to
CSI and any underwriter, and each in form and substance satisfactory to CSI and
any such underwriter and their respective counsel covering substantially the
same matters with respect to such Shares and the offering, sale and issuance
thereof and the financial statements of Counterparty as are customarily covered
in opinions of Counterparty’s counsel and in accountants’ letters delivered to
underwriter(s) in underwritten public offerings of securities and, in the case
of the accountants’ letter, such other financial matters as CSI or its
affiliates may have reasonably requested; and
     (e) as of the Registration Date, an agreement (the “Underwriting
Agreement”) shall have been entered into with CSI in connection with the public
resale

 



--------------------------------------------------------------------------------



 



of the Shares by CSI substantially similar to underwriting agreements customary
for underwritten offerings of equity securities, in form and substance
satisfactory to CSI, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, CSI and its affiliates.
     (ii) If Exempt Offering is elected, then Shares shall be sold by CSI
pursuant to an offering that is exempt from the registration requirement of the
Securities Act (an “Exempt Offering”) and Counterparty may elect Exempt Offering
only if (a) as of or prior to the Registration Date, CSI and any potential
purchaser of any such shares from CSI (or any affiliate of CSI designated by
CSI) identified by CSI shall have been afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); (b) as of the Registration
Date, an agreement (a “Private Placement Agreement”) shall have been entered
into between Counterparty and CSI (or any affiliate of CSI designated by CSI) in
connection with the private placement of such shares by Counterparty to CSI (or
any such affiliate) and the private resale of such shares by CSI (or any such
affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to CSI, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, CSI
and its affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for CSI, and
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; (c) Counterparty shall either (x) represent that it is not aware of any
material non-public information regarding Counterparty or the Shares as of the
date it elects an Exempt Offering, or (y) before any purchasers decide to
purchase the Shares, enter into confidentiality agreements with such purchasers
relating to any material non-public information regarding Counterparty or the
Shares; (d) Counterparty acknowledges that any Shares sold pursuant to an Exempt
Offering may be sold at prices that are less than the prices that might
otherwise be available if such Shares were to be sold pursuant to a registered
public offering or at prices observed in the secondary market; and
(e) Counterparty shall not take or cause to be taken any action that would make
unavailable either (A) the exemption set forth in Section 4(2) of the Securities
Act for the sale of Shares delivered pursuant to subclause (a) below or the
Additional Shares by Counterparty to CSI or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to CSI for
resales of Shares delivered pursuant to subclause (a) below or the Additional
Shares.
          (a) If Exempt Offering elected, Counterparty shall deliver to CSI on
the Settlement Date or the Early Termination Date, as applicable, a number of
Shares equal to (x) the Settlement Amount divided by (y) a price per Share minus
a discount, each as reasonably determined by the Calculation Agent. Clauses
(i) to (v) of Paragraph 2 shall apply to the Shares delivered to CSI pursuant to
this subclause (a).

 



--------------------------------------------------------------------------------



 



2. If Registered Offering is elected by Counterparty,
(i) Counterparty shall deliver to CSI on the Settlement Date or the Early
Termination Date, as applicable, a number of Shares equal to (x) the Settlement
Amount divided by (y) a price per Share as reasonably determined by the
Calculation Agent (such Shares so delivered, the “Offered Shares”). For the
purpose of this Annex A, “Settlement Amount” shall mean either the Payment
Amount or the absolute value of the Counterparty Payment Amount, as applicable.
(ii) CSI or any underwriter(s), will sell all, or such lesser portion as may be
required hereunder, of the Offered Shares comprising the Shares delivered by
Counterparty pursuant to Clause (i) above (“Offered Shares”) and any Additional
Shares delivered by Counterparty to CSI in a commercially reasonable manner.
(iii) At the end of each day upon which sales have been made, the Settlement
Amount shall be (x) reduced by an amount equal to the aggregate Net Proceeds
received by CSI upon settlement of the sale of such Shares and (y) increased by
an amount (as reasonably determined by the Calculation Agent) equal to CSI’s
funding cost with respect to the then-current Settlement Amount as of the close
of business on such day. “Net Proceeds” means proceeds of any sale(s) made by
CSI or any underwriter(s), net of any fees and commissions (including, without
limitation, underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with carrying
charges and expenses incurred in connection with the offer and sale of the
Shares (including, but without limitation to, the covering of any over-allotment
or short position (syndicate or otherwise).
(iv) If, on any day, the Settlement Amount has been reduced to zero, but not all
of the Offered Shares have been sold, no additional Offered Shares shall be sold
and CSI shall, on the third Exchange Business Day following such day, deliver to
Counterparty (x) any remaining Offered Shares and (y) if the Settlement Amount
has been reduced to an amount less than zero, an amount in cash equal to the
absolute value of the then-current Settlement Amount.
(v) If on any day the Settlement Amount has not been reduced to zero while all
of the Offered Shares have been sold (such day, the “Shortfall Day”),
Counterparty shall on the Business Day next succeeding such day (the “Makewhole
Notice Date”) deliver to CSI a notice of Counterparty’s election that
Counterparty shall either (i) pay an amount in cash equal to the Settlement
Amount as of the Shortfall Day on the day that is one (1) Business Day after the
Makewhole Notice Date, or (ii) deliver on the first Clearance System Business
Day which is also an Exchange Business Day following the Makewhole Notice Date,
a number of additional Shares (“the “Additional Shares”) equal to (x) the
Settlement Amount as of the Shortfall Day divided by (y) the price per Share as
reasonably determined by the Calculation Agent. This clause (v) shall be applied
successively until the Settlement Amount is reduced to zero.
(vi) If at any time the number of Shares covered by the Registration Statement
is less than the Shares required to be delivered pursuant to this Paragraph 2,
then Counterparty shall file additional registration statement(s) to register
the sale of all Shares required to be delivered to CSI pursuant to Paragraph 2.

 